Title: From Thomas Jefferson to William Short, 20 September 1788
From: Jefferson, Thomas
To: Short, William


          
            
              Dear Sir
            
            Paris Sep. 20. 1788.
          
          The evening of your departure came a letter by the way of London and N. York, addressed to you, and probably from Virginia. I think you wished your American letters to remain here; I shall therefore keep it. The passport now inclosed came the day after your departure; so also did a mass of American letters for me, as low down as August 10. I shall give you their substance.—The Convention of Virginia annexed to their ratification of the new Constitution a copy of the state Declaration of rights, not by way of Condition, but to announce their attachment to them. They added also propositions for special alterations of the constitution. Among these was one for rendering the President incapable of serving more than 8. years in any term of 16. New York has followed the example of Virginia, expressing the substance of her bill of rights (i.e. Virginia’s) and proposing amendments; these last differ much from those of Virginia. But they concur as to the President, only proposing that he shall be incapable of being elected more than twice. But I own I should like better than either of these, what Luther Martin tells us was repeatedly voted and adhered to by the federal convention, and only altered about 12. days before their rising when some members had gone off, to wit, that he should be elected for 7. years and incapable for ever after. But New York has taken another step which gives uneasiness. She has written a circular letter to all the legislatures, asking their concurrence in an immediate Convention for making amendments.  No news yet from N. Carolina. Electors are to be chosen the 1st. Wednesday in January, the President to be elected the 1st. Wednesday in February, the new legislature to meet the 3d. week in March. The place is not yet decided on. Philadelphia was first proposed and had 6½ votes. The half vote was Delaware, one of whose members wanted to take a vote on Wilmington. Then Baltimore was proposed and carried, and afterwards rescinded, so that the matter stood open as ever on the 10th. of August: but it was allowed the dispute lay only between N. York and Philadelphia, and rather thought in favor of the last. The R. island delegates had retired from Congress. Dr. Franklin was dangerously ill of the gout and stone on the 21st. of July. My letters of Aug. 10. not mentioning him, I hope he was recovered. Warville &c. were arrived. Congress had referred the decision as to the independance of Kentucké to the new government. Brown ascribes this to the jealousy of the Northern states, who want Vermont to be received at the same time in order to preserve a balance of interests in Congress. He was just setting out for Kentucké, disgusted, yet disposed to persuade to an acquiescence, tho’ doubting they would immediately separate from the Union. The principal obstacle to this, he thought, would be the Indian war.—The following is a quotation from a letter from Virginia dated July 12. ‘P——n, tho’ much impaired in health, and in every respect in the decline of life, shewed as much zeal to carry the new constitution, as if he had been a young man: perhaps more than he discovered in the commencement of the late revolution in his opposition to Great Britain. W——e acted as chairman to the committee of the whole and of course took but little part in the debate: but was for the adoption relying on subsequent amendments. B——r said nothing, but was for it. The G——r exhibited a curious spectacle to view, having refused to sign the paper, every body supposed him against it. But he afterwards had written a letter; and having taken a part which might be called rather vehement, than active, he was constantly labouring to shew that his present conduct was consistent with that letter, and that letter with his refusal to sign. M—d—n took the principal share in the debate for it: in which, together with the aid I have already mentioned, he was somewhat assisted by I—nn—s, Lee, M——1, C——n and G. N——s. M—s—n, H——y and Gr——n were the principal supporters of the opposition. The discussion, as might be expected where the parties were so nearly on a balance, was conducted generally with great order, propriety and respect of either party to the other.’
          
          The assembly of Virginia, hurried to their harvests, would not enter into a discussion of the District bill, but suspended it to the next session. E. Winston is appointed a judge, vice Gab. Jones resigned. R. Goode and Andrew Moore counsellors, vice, B. Starke dead, and Jos. Egglestone resigned.—It is said Wilson, of Philadelphia, is talked of to succeed Mr. A. in London. Qu?
          The dispute about Virgil’s tomb and the laurel seems to be at length settled by the testimony of two travellers, given separately and without a communication with each other. These both say, that attempting to pluck off a branch of the Laurel, it followed their hand, being in fact nothing more than a plant or bough recently cut and stuck in the ground for the occasion. The Cicerone acknowleged the roguery, and said they practiced it with almost every traveller, to get money. You will of course tug well at the laurel which shall be shewn you, to see if this be the true solution. The President Dupaty is dead. Monsr. de Barentin, premier president de la cour des aides, is appointed garde des sceaux. The stocks are rather lower than when you left this. Present me in the most friendly terms to Messrs. Shippen and Rutledge. I rely on your communicating to them the news, and therefore on their pardoning me for not repeating it in separate letters to them. You can satisfy them how necessary this economy of my time and labour is. This goes to Geneva, poste restante. I shall not write again till you tell me where to write to. Accept very sincere assurances of the affection with which I am Dear Sir your friend & servt,
          
            Th: Jefferson
          
        